NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/653,084, which is a reissue application of U.S. Application No. 13/134,006 (hereinafter the “006 Application"), entitled COMPUTER INTERFACE EMPLOYING A MANIPULATIED OBJECT WITH ABSOLUTE POSE DETECTION COMPONENT AND A DISPLAY, which issued as U.S. Patent No. 8,553,935 (hereinafter the “935 Patent") on October 8, 2013.
The status of the claims is as follows:
Claims 22-39 are pending and examined herein.
Claims 22-39 are rejected.

I.	STATUS OF CLAIMS
Applicant filed an amendment on January 22, 2021 (hereinafter the "Jan 2021 Amendment") in response to the non-final Office action mailed December 15, 2020 (hereinafter the “2020 NF Action”).  The Jan 2021 Amendment has been entered.  In the Jan 2021 Amendment, claims 1-21 were cancelled and new claims 22-39 were added.
Therefore, claims 22-39 are pending and will be examined herein.

II.	PRIORITY
Examiners acknowledge that the present application is a reissue of the 006 Application, now the 935 Patent.  Examiners further acknowledge the Applicant’s claim that the 006 Application is a divisional of U.S. Patent Application No. 12/586,226, filed 226 Application”), now U.S. Patent No. 7,961,909, which is a continuation-in-part of U.S. Patent Application No. 12/584,402, filed September 9, 2009 (hereinafter the “402 Application”), now U.S. Patent No. 7,826,641, which is a continuation-in-part of U.S. Patent Application No. 10/769,484 filed January 30, 2004 (hereinafter the “484 Application”), now U.S. Patent No. 8,542,219 (hereinafter the “219 Patent”) and the 402 Application is a continuation-in-part of U.S. Patent Application No. of 11,591,403, filed October 31, 2006, now U.S. Patent No. 7,729,515, which claims priority to U.S. Provisional Application No. 60/780,937, filed March 8, 2006.  
However, following a review of the prosecution history of the 006 Application, the scope of the claims pending and examined herein in view of the disclosure history among the noted applications and patents, the proceedings by the PTAB in IPR2018-01032 and statements by the Applicant, Examiners do not find that the pending and examined claims are entitled to priority back to the earliest filed application on March 8, 2006.  Rather Examiners find the subject matter of the pending and examined claims herein regarding the general disclosure of combining of the light data from a photodetector and the relative motion data from a relative motion sensor was first presented in the disclosure of the 402 Application on September 3, 2009.  Accordingly, Examiners conclude that the pending and examined claims have a priority date only back to September 3, 2009.

III.	OBJECTIONS TO THE CLAIMS AMENDMENTS
The following is a quotation of 37 C.F.R. 1.173 (in part):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The Jan 2021 Amendment is not compliant with at least parts (b), (d) and (g) above because they lack improper identifiers and have inappropriate markings with respect to the original patent.  Claims 22-39 are all new claims with respect to the underlying patent, i.e., the 935 Patent, and thus should be identified as “New” and/or “New, Amended” and should be fully underlined, both claim numbers and text.  See MPEP §1453(V) for examples of proper amendment format.  Appropriate correction is required.

IV.	REJECTIONS BASED ON SURRENDER/ESTOPPEL
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. 	Rejections of Method Claims Based on Surrender
Claims 22-31 and this reissue application as a whole are rejected under 35 U.S.C. §251(a) herein because these claims were surrendered based on the patent owner’s failure to prosecute claims of equal scope, and to present claims of broader scope in the reexamination proceeding or trial before the PTAB.  Broadening of surrendered claims is an error correctible by reissue.  
Since the Certificate has issued in IPR2018-01032, Applicant is precluded from prosecuting claims of equal or broader scope than those claims found unpatentable in the IPR proceeding.  See MPEP 1449.01(I)(A).  Claims 1-11 as presented to the PTAB and found unpatentable in the Final Decision in IPR2018-01032 on September 12, 2019 (hereinafter the “IPR Final Decision”) positively recited in three steps, (1) “accepting light data…,” (2) “accepting relative motion data…” and (3) “determining the pose…” based on such data.  In the Jan 2021 Amendment, Applicant has removed the positive recitation of the “accepting” steps and replaced those positive steps with “providing a processor for accepting said light data… and for accepting said relative motion data…”
Examiners thus find that Applicant has removed the positive steps of “accepting” data in favor of a passive recitation of such steps.  Put another way, the claims no longer positively recite a method requiring the steps of “accepting.”  Accordingly, Applicant has broadened these claims over the claims held unpatentable in the IPR Final Decision.  Accordingly, Examiners conclude the inclusion of such claims is an attempt by Applicant to recapture surrendered claims.

B. 	Rejections of Apparatus Claims Based on Surrender
Claims 32-39 and this reissue application as a whole are rejected under 35 U.S.C. §251(a) herein because these claims were surrendered based on the patent owner’s failure to prosecute claims of equal scope, and to present claims of broader scope in the reexamination proceeding or trial before the PTAB.  Representation of surrendered claims is not an error correctible by reissue.  
Since the Certificate has issued in IPR2018-01032, Applicant is precluded from prosecuting claims of equal or broader scope than those claims found unpatentable in the IPR proceeding.  See MPEP 1449.01(I)(A).
Regarding these claims, Examiners find the only difference between claims 32-39 and patent claims 12-21 of the 935 Patent is the inclusion of the “only” phrase wherein the claims were amended as follows: “a processor for determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object” (newly added material in italics).
However, as stated by Applicant in the Jan 2021 Amendment:
In other words, in the case of a gyro the relative motion data that it generates is already only indicative of a change in orientation.  The same holds for many other relative motion sensors that generate data about their relative motion.  [See Jan 2021 Amendment page 7]

Applicant further states in the Jan 2021 Amendment:
Relative motion devices, e.g., accelerometers and gyroscopes, do not measure such instantaneous or static parameters.  Instead, relative motion devices detect or integrate relative changes in motion. When these relative changes are angular or rotational changes, then they are exactly the changes in orientation we are looking for. [See Jan 2021 Amendment page 13]

Based on these later statements by Applicant in the Jan 2021 Amendment, Examiners must reconsider whether the claims herein are narrower than those surrendered in IPR2018-01032.  Examiners find that claims 32-39 are not narrower.  Examiners rely on the statement by Applicant that the relative motion data from such relative motion sensors is “only” indicative of changes in orientation (angular or rotational changes).  Furthermore, this relative motion data is the only relative motion data required in the claims to be used in the determining of the pose.  Accordingly, relying on Applicant’s statements, Examiners find the relative motion data used by the processor would necessarily “only” be indicative of the change in orientation.  Thus, the inclusion of the “only” phrase now included in claims 32-39 is superfluous and does not further limit the otherwise recited limitations.  Accordingly, Examiners find that claims 32-39 herein are equal in scope (not patentably distinct) to patent claims 12-21 of the 935 Patent that were surrendered in IPR2018-01032 and thus Applicant is precluded from pursuing such claims herein.

C. 	Rejections of Apparatus Claims Based on Estoppel
Claims 32-39 and this application as a whole are rejected under are rejected under 35 U.S.C. §251(a) herein because a party may not re-litigate matters decided by a PTAB proceeding.  As discussed above in the preceding section, Examiners find that pending and examined claims 32-39 are of equal scope than patent claims 12-21 of the 935 Patent that were cancelled by the PTAB.  Accordingly, Applicant is estopped from re-litigating claims of the same scope before the Examiners herein.  See MPEP §2308.03. See also Petition Decision in this reissue application mailed July 13, 2020, pages 5-6, footnote 4.

V.	REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 15, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2019 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize the statements in the 2019 Reissue Declaration that Applicant notes “[t]he reissue application reflects the Final Written Decision of the PTAB of September 9th, 2019 and narrows the claim scope to comply therewith,” Examiners find this statement is not a proper error statement.  Following the issuance of the IPR certificate, the cancelled claims no longer exist.  Rather, a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration with a statement of error with respect to 935 Patent identifying “a single word, phrase, or expression” from the 935 Patent that was not included therein that rendered the 935 Patent invalid or inoperative.
Furthermore, the Examiners object to the 2019 Reissue Declaration on the basis that Applicant has improperly check he box on page 2 thereof indicating that the “application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Examiners note that the version of 37 C.F.R. §1.46 that allowed the assignee to file applications was not in force until AIA  on September 16, 2012.  Accordingly, it was not possible for 006 Application that led to the 935 Patent to be filed by Assignee under this rule and thus Examiners conclude checking this box in the 2019 Reissue Declaration was improper.

VI.	CLAIM REJECTIONS – 35 U.S.C. §112 (1st ¶)
The following is a quotation of pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	New Matter Rejections of Claims 22-31
Claims 22-31 are further rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Regarding these claims, they recite “mounting a relative motion sensor on-board said manipulated object for generating relative motion data indicative only of a change in orientation of said manipulated object.”  However, while the specification of the 935 Patent discusses the relative motion sensors in general and refers to specific types of relative motion sensors (optical flying mouse, gyroscope, magnetic, etc.), Examiners find the specification does not show or describe the detail of any particular sensor, particularly such detail that would limit its output to only “a change in orientation” type data.  
As is well known in the art, relative motion sensors in general measure many variables of data, including position (x, y, z), orientation (ϕ,θ,ψ), linear changes in positional data (dx,dy,dz) and orientation changes (dϕ,dθ,dψ) and acceleration data (d2x,d2y,d2z,d2ϕ,d2θ,d2ψ) depending on their application.  For example, known electronic magnetic field sensors positioned in stationary field B can measure a static orientation of the device, i.e., compass direction, as well as motion.  Furthermore, known optical fly mice measure displacement with respect to the X and Y axes (See U.S. Patent Application Publication No. 2007/0285386 at ¶0020).  Such a finding is confirmed in the 935 Patent which states “[i]n both cases {optical flying mouse or regular flying mouse}, the relative tracking data can be in form of angular or linear velocities (See 935 Patent at col. 35, line 62 to col. 36, line 14).  These findings are further supported by the PTAB in IPR2018-01032 which found that relative motion sensors as contemplated in the 935 Patent “uses other types of relative motion data to determine pose” other than only “relative motion data indicative of a change in orientation.”  See IPR Final Decision at page 19.  
In view of these findings, Examiners find that “relative motion sensors” in general measure and output other information in addition to “relative motion data indicative only of a change in orientation,” such as position information, linear motion, acceleration, etc.  However, while Applicant has identified generically some sensors that may be used with the Applicant’s invention, Applicant has not disclosed how these sensors are configured to “only” generate the “change in orientation” data to the exclusion of the other types of data to which these device measure.  Accordingly, Examiners conclude Applicant’s attempt to claim such special sensors is new matter herein.
Furthermore, Examiners recognize the intention of Applicant in the invention to only consider that relative motion data related to the “change in orientation” in process of determining the absolute pose.  However, Examiner do not find that such intention to use only this data amounts to a special purpose sensor that outputs only such data. 

B.	Written Description Rejections of All Claims
Claims 22-39 are additionally rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Regarding these claims, they recite “determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates.”  Thus, the light data and the specific relative motion data are combined or used together in some manner to determine the pose.  Upon review of the specification, the only support regarding this determination is “combining of absolute and relative tracking data is sometimes referred to as ‘sensor fusion.’”  See 935 Patent at col. 35, lines 24-34.  Furthermore, another portion of the specification states these data sets are “combined.”  See 935 Patent at col. 36, lines 58-64 and col. 38, lines 12-15.  Other portions of the specification refer to supplementing the absolute pose data with relative motion data.  See col. 46, lines 35-37.  Based on these findings, Examiners find the claims define the invention in functional language specifying a desired result of determining pose but the specification does not sufficiently describe how the function is performed or the result of determining pose is achieved.  See MPEP 2161.01(I).
Examiners further find that this determining step is the key to the invention since both relative motion sensors (gyroscopes, optical flow sensor, accelerometers, magnetometers) and optical sensors (photodetectors) are known the art.  The invention thus lies in the how the distinct data from these sensors is combined, whether by fusion, interpolation, etc.  Furthermore, to combine distinct data sets or use the distinct data sets together to determine pose, some equation or algorithms would be required.  Examiners query how is the data from each sensor weighted or which part of the data of one set is aligned with the other set, etc.?  What are the processing steps performed to arrive at this “determination?”  The specification of the 935 Patent does not disclose or discuss any algorithm or equation of the manner to which these data sets are combined.  Rather the specification of the 935 Patent merely states sensor fusion or interpolation is performed or one data set supplements or is combined with the other data set with little or no more.  Without these considerations in the specification of the 935 Patent or a disclosure of any algorithm or equation used, one having ordinary skill in the art would not know if Applicant was in possession of making the determination as recited in the claims beyond the general idea, “determining,” of the invention.
Examiners further acknowledge that Applicant has stated that “the point of the invention is not a new algorithm, but a judicious choice of light data and relative motion data indicative on of a change in orientation…. The point is that the processor as specified is capable of determining pose data based on the light data and relative motion data using any well-known technique (algorithm).”  See Jan 2021 Amendment page 32.  However, Examiners do not understand how such a statement aids or supports Applicant’s response.  Rather than show with any particularity where the algorithm for “determining” as required in the claims is located in the specification, Applicant has stated that such an algorithm is “any well-known technique.”  Examiners do not find such a catch-all statement is sufficient to provide support from the 935 Patent support for Applicant’s claimed invention.


VII.	ADDITIONAL REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. 	Rejections Based on Defective Oath/Declaration
Claims 22-39 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

B.        Rejections Based on New Matter
Claims 22-31 and this reissue application as a whole are rejected under 35 U.S.C. §251 for containing new matter.  The nature of the new matter is discussed above in the rejection under pre-AIA  35 U.S.C. §112 (1st ¶).

VIII.	CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 32-39 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “processor for…” (Claims 32-39)
A first means-plus-function phrase is recited in claim 32 (and included in each of dependent claims 33-39), which recites “a processor for…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 32 recites: 
a processor for determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no specific structure associated therewith.  Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function for “determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 32-39, particularly claim 32 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1 beyond the generic use of the term processor.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #1, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #1.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.  However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing the recited functions of FL #1.  Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link the functions recited in FL #1 with corresponding software structures from the 935 Patent. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: “processor for…” (Claims 22-31)
A further means-plus-function phrase is recited in claim 22 (and included in each of dependent claims 23-31), which recites “a processor for…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 22 recites: 
a processor for accepting said light data from said photodetector and for accepting said relative motion data from said relative motion sensor … determining by said processor the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the functions recited in FL #2.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no specific structure associated therewith.  Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions for (a) “accepting said light data from said photodetector and for accepting said relative motion data from said relative motion sensor” and (b) determining “the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates…”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 22-31, particularly claim 22 itself, the Examiners find that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2 beyond the generic use of the term processor.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #2, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #1.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.  Furthermore, regarding function (a) of accepting light data and relative motion data, Examiners find this is an ordinary function of any known processor.  
However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing function (b) of FL #2.  
Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link the functions recited in FL #2 with corresponding software structures from the 935 Patent. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

IX.	CLAIM REJECTIONS – 35 U.S.C. §112 (2nd ¶)
The following is a quotation of pre-AIA  35 U.S.C. §112 (2nd ¶):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Indefiniteness of Product Claims 32-39
Claim limitation FL #1 invokes pre-AIA  35 U.S.C. §112 (6th ¶) as discussed above.  However, as also discussed above, the written description of the 935 Patent fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, apparatus claims 32-39 are indefinite and are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112 (6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.

B.	Indefiniteness Rejections of Method Claims 22-31
Claim limitation FL #2 invokes pre-AIA  35 U.S.C. §112 (6th ¶) as discussed above.  However, as also discussed above, the written description of the 935 Patent fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, method claims 22-31 are indefinite and are rejected under pre-AIA  35 U.S.C. §112 (2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112 (6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.

X.	CONSIDERATION OF PRIOR ART IN VIEW OF
REJECTIONS UNDER 35 U.S.C. §112
The Examiners find that because claims 22-39 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  
For example, as discussed above, Examiners find that the specification fails to disclose a particular algorithm for performing the determining the pose based on the light data and the relative motion data as recited in the claims which renders the claims indefinite even when viewed in light of the specification.  Nevertheless, Applicant has stated that “the point of the invention is not a new algorithm” and further that the processor as specified is capable of determining pose based on the light data the relative motion data “using any well-known technique.”  See Jan 2021 Amendment page 32.  Examiners specifically rely on these statements for consideration of the prior art below as it particularly applies to the “determining” by the processor and its corresponding structures related to FL #1 and FL #2. 

XI.	CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A.  	Primary Anticipation Rejections Applying Maeda
The following rejections are the Examiners’ primary rejections applying Maeda and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112 (6th ¶).
Claims 22-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by TRACKING OF USER POSITION AND ORIENTATION BY STEREO MEASUREMENT OF INFRARED MARKERS AND ORIENATION SENSING to Masaki Maeda et al., Proceedings of the 8th International Symposium on Wearable Computers, (2004) (hereinafter “Maeda”).
Regarding claim 22, Maeda discloses a method for use with a system having a manipulated object (See disclosure of Maeda which tracks the position and orientation of a helmet on a user to control an AR system), the method comprising:
a) arranging a first plurality of predetermined light sources at known locations in world coordinates and in a predetermined pattern (See Maeda FIG. 2 and Section 2.2, a plurality of IR LEDs are placed in locations in a pattern, wherein the locations of a few sets of IR LEDs are measured in advance); 
b) mounting a relative motion sensor on-board said manipulated object for generating relative motion data indicative only of a change in an orientation of said manipulated object (See Section 2.1, a gyroscope is placed on the helmet.  See also Jan 2021 Amendment page 7 wherein Applicant stated that the relative motion data that a gyroscope generates is only indicative of a change in orientation); and 
c) mounting a photodetector on-board said manipulated object for generating light data indicative of light detected from said first plurality of predetermined light sources (See Section 2.2, a stereo camera with a photodetector therein for measuring the light from the IR LEDs); 
d) providing a processor for accepting said light data from said photodetector and for accepting said relative motion data from said relative motion sensor (See Claim Interpretation section above wherein this phrase is limited to the corresponding structures of a CPU, GPU and an unknown algorithm.  See Section 2.1 wherein the devices are connected to a computer in a backpack of the user); 
e) determining by said processor the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See Claim Interpretation section above wherein this phrase is limited to the corresponding structures of a CPU, GPU and an unknown algorithm.  See Section 3 wherein the light data and the relative motion data are used to determine absolute position information with 6DOF.  See also Jan 2021 Amendment page 32 wherein Applicant stated the processor as specified in the claims is capable of determining pose based on the light data and the relative motion data “using any well-known technique.”  Maeda discloses such a known technique in Section 3); and 
f) using at least a subset of the pose as data in an application (See Section 1 wherein the pose data is used in an AR system).
Regarding claim 23, Maeda discloses the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and 4 asymmetric patterns and emission patterns (See Maeda Section 2.2).
Regarding claim 24, Maeda discloses the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See Sections 2.1 and 2.2).
Regarding claim 25, Maeda discloses the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (See Sections 5.1 and 5.2).
Regarding claim 26, Maeda discloses the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See Part 3 wherein the absolute positon is calculated with 6DOF).
Regarding claim 27, Maeda discloses the method of claim 25 and further wherein said manipulated object is configured to generate signals for rendering said display (See Section 2.1, the manipulated object is a helmet with sensors therein for rendering the display as discussed in Sections 5.1 and 5.2).
Regarding claim 28, Maeda discloses the method of claim 27 and further wherein said rendering comprises rearranging of a visual element (See Sections 5.1 and 5.2).
Regarding claim 29, Maeda discloses the method of claim 29 and further wherein at least a subset of said pose is used for rotating at least a portion of said image (See Sections 5.1 and 5.2).
Regarding claim 30, Maeda discloses the method of claim 25 and further wherein at least a subset of said pose is used for rotating a visual element of said image (See Sections 5.1 and 5.2).
Regarding claim 31, Maeda disclose the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools and utensils (See Section 2. 5.1 and 5.2. wherein the manipulated objection is a helmet which is a useful tool or implement, i.e., a utensil).
Regarding claim 32, Maeda discloses a system comprising a manipulated object (See disclosure of Maeda which tracks the position and orientation of a helmet on a user to control an AR system), said system comprising: 
a) a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See Maeda FIG. 2 and Section 2.2, a plurality of IR LEDs are placed in locations in a pattern, wherein the locations of a few sets of IR LEDs are measured in advance); 
b) a photodetector mounted on-board said manipulated object for generating light data indicative of light detected from said first plurality of light sources (See Section 2.2, a stereo camera with a photodetector therein for measuring the light from the IR LEDs); 
c) a relative motion sensor mounted on-board said manipulated object for generating relative motion data indicative of a change in an orientation of said manipulated object (See Section 2.1, a gyroscope is placed on the helmet.  See also Jan 2021 Amendment page 7 wherein Applicant stated that the relative motion data that a gyroscope generates is only indicative of a change in orientation); and 
d) a processor for determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See Claim Interpretation section above wherein this phrase is limited to the corresponding structures of a CPU, GPU and an unknown algorithm. See also Jan 2021 Amendment page 32 wherein Applicant stated the processor as specified in the claims is capable of determining pose based on the light data and the relative motion data “using any well-known technique.”  Maeda discloses such a known technique in Section 3 wherein the light data and the relative motion data are used to determine absolute position information with 6DOF).
Regarding claim 33, Maeda discloses the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (See Maeda Section 2.2).
Regarding claim 34, Maeda discloses the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See Sections 2.1 and 2.2).
Regarding claim 35, Maeda discloses the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (See Sections 5.1 and 5.2).
Regarding claim 36, Maeda discloses the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See Part 3 wherein the absolute positon is calculated with 6DOF).
Regarding claim 37, Maeda discloses the system of claim 35 and further wherein said processor is further configured to generate signals for rendering said display in response to at least a subset of said pose (See Section 2.1, the manipulated object is a helmet with sensors therein for rendering the display as discussed in Sections 5.1 and 5.2).
Regarding claim 38, Maeda discloses the system of claim 35 and further wherein said image further comprises a visual element and said signals for rendering comprise signals for rotating said visual element (See Section 2.1, the manipulated object is a helmet with sensors therein for rendering the display as discussed in Sections 5.1 and 5.2).
Regarding claim 39, Maeda discloses the system of claim 32 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three- dimensional digitizers, digitizing styli, hand-held tools and utensils (See Section 2. 5.1 and 5.2. wherein the manipulated objection is a helmet which is a useful tool or implement, i.e., a utensil).

B. 	Alternative Anticipation Rejections Applying Maeda
Claims 22-39 are alternatively rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maeda.  Examiners note this rejection is an alternative rejection to the primary rejection above and is based on the Applicant’s arguments that FL #1 and FL #2 (the processor) does not invoke interpretation under 35 U.S.C. §112 (6th ¶) and that this phrase recites sufficient structure, i.e., processor, for performing the recited function without regard to the algorithm.  See Jan 2021 Amendment pages 30-33.  Examiners’ rely on Applicant’s statements in making these rejections.
Regarding claim 22, Maeda discloses a method for use with a system having a manipulated object (See disclosure of Maeda which tracks the position and orientation of a helmet on a user to control an AR system), the method comprising:
a) arranging a first plurality of predetermined light sources at known locations in world coordinates and in a predetermined pattern (See Maeda FIG. 2 and Section 2.2, a plurality of IR LEDs are placed in locations in a pattern, wherein the locations of a few sets of IR LEDs are measured in advance); 
b) mounting a relative motion sensor on-board said manipulated object for generating relative motion data indicative only of a change in an orientation of said manipulated object (See Section 2.1, a gyroscope is placed on the helmet.  See also Jan 2021 Amendment page 7 wherein Applicant stated that the relative motion data that a gyroscope generates is only indicative of a change in orientation); and 
c) mounting a photodetector on-board said manipulated object for generating light data indicative of light detected from said first plurality of predetermined light sources (See Section 2.2, a stereo camera with a photodetector therein for measuring the light from the IR LEDs); 
d) providing a processor for accepting said light data from said photodetector and for accepting said relative motion data from said relative motion sensor (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used); 
e) determining by said processor the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used.  Further see Section 3 wherein the light data and the relative motion data are used to determine absolute position information with 6DOF.  See also Jan 2021 Amendment page 32 wherein Applicant stated the processor as specified in the claims is capable of determining pose based on the light data and the relative motion data “using any well-known technique.”  Maeda discloses such a known technique in Section 3); and 
f) using at least a subset of the pose as data in an application (See Section 1 wherein the pose data is used in an AR system).
Regarding claim 23, Maeda discloses the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and 4 asymmetric patterns and emission patterns (See Maeda Section 2.2).
Regarding claim 24, Maeda discloses the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See Sections 2.1 and 2.2).
Regarding claim 25, Maeda discloses the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (See Sections 5.1 and 5.2).
Regarding claim 26, Maeda discloses the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See Part 3 wherein the absolute positon is calculated with 6DOF).
Regarding claim 27, Maeda discloses the method of claim 25 and further wherein said manipulated object is configured to generate signals for rendering said display (See Section 2.1, the manipulated object is a helmet with sensors therein for rendering the display as discussed in Sections 5.1 and 5.2).
Regarding claim 28, Maeda discloses the method of claim 27 and further wherein said rendering comprises rearranging of a visual element (See Sections 5.1 and 5.2).
Regarding claim 29, Maeda discloses the method of claim 29 and further wherein at least a subset of said pose is used for rotating at least a portion of said image (See Sections 5.1 and 5.2).
Regarding claim 30, Maeda discloses the method of claim 25 and further wherein at least a subset of said pose is used for rotating a visual element of said image (See Sections 5.1 and 5.2).
Regarding claim 31, Maeda disclose the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools and utensils (See Section 2. 5.1 and 5.2. wherein the manipulated objection is a helmet which is a useful tool or implement, i.e., a utensil).
Regarding claim 32, Maeda discloses a system comprising a manipulated object (See disclosure of Maeda which tracks the position and orientation of a helmet on a user to control an AR system), said system comprising: 
a) a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See Maeda FIG. 2 and Section 2.2, a plurality of IR LEDs are placed in locations in a pattern, wherein the locations of a few sets of IR LEDs are measured in advance); 
b) a photodetector mounted on-board said manipulated object for generating light data indicative of light detected from said first plurality of light sources (See Section 2.2, a stereo camera with a photodetector therein for measuring the light from the IR LEDs); 
c) a relative motion sensor mounted on-board said manipulated object for generating relative motion data indicative of a change in an orientation of said manipulated object (See Section 2.1, a gyroscope is placed on the helmet.  See also Jan 2021 Amendment page 7 wherein Applicant stated that the relative motion data that a gyroscope generates is only indicative of a change in orientation); and 
d) a processor for determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used).
Regarding claim 33, Maeda discloses the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (See Maeda Section 2.2).
Regarding claim 34, Maeda discloses the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See Sections 2.1 and 2.2).
Regarding claim 35, Maeda discloses the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (See Sections 5.1 and 5.2).
Regarding claim 36, Maeda discloses the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used).
Regarding claim 37, Maeda discloses the system of claim 35 and further wherein said processor is further configured to generate signals for rendering said display in response to at least a subset of said pose (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used).
Regarding claim 38, Maeda discloses the system of claim 35 and further wherein said image further comprises a visual element and said signals for rendering comprise signals for rotating said visual element (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used).
Regarding claim 39, Maeda discloses the system of claim 32 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three- dimensional digitizers, digitizing styli, hand-held tools and utensils (See Section 2. 5.1 and 5.2. wherein the manipulated objection is a helmet which is a useful tool or implement, i.e., a utensil).

XII.	CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §103 that form the basis for the rejections under this section made in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.	Primary Rejections Applying Welch-HiBall and Siggraph 2001
The following rejections applying Welch-HiBAll and Siggraph 2001 are the Examiners’ additional primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112 (6th ¶).
Claim 22-26, 31-36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greg Welch et al., High-Performance Wide-Area Optical Tracking, PRESENCE: TELEOPERATORS AND VIRTUAL ENVIRONMENTS, Feb. 2001 (hereinafter “Welch-HiBall”) in view of Greg Welch et al., Tracking: Beyond 15 Minutes of Thought, SIGGRAPH 2001 Conference, Aug. 2001 (hereinafter “Siggraph 2001”).
Regarding claims 32-36 and 39 Examiners find these claims have substantially the same scope of claims 12-18 of the 935 Patent, respectively, which were held invalid in the IPR Final Decision.  The findings and conclusions by the PTAB in the IPR Final Decision are incorporated herein in its entirety.  Claims 32-36 and 39 differ from patent claims 12-18 and 21 only by the determining being based on said relative motion data “indicative only of said change in said orientation of said manipulated object.”  
Nevertheless, Examiners find the combination of Welch-HiBall and Siggraph 2001 teach the use of a gyroscope as the relative motion sensor.  See Siggraph 2001 pages 35-43 for disclosure of use of accelerometers and gyroscopes as relative motion sensors.  Furthermore, as noted by Applicant, “in the case of a gyro the relative motion data it generates is already only indicative of a change in orientation.”  See Jan 2021 Amendment page 7.  Thus, in the combination confirmed by the PTAB of Welch-HiBall which uses such a gyroscope, the relative motion data would be indicative “only” of changes in orientation and thus the determining in this confirmed combination would be based on the light data and the relative motion data from the gyroscope, which is indicative “only” of changes in orientation as asserted by Applicant.
Accordingly, regarding claim 32, the combination of Welch-HiBall and Siggraph 2001 teaches a system comprising a manipulated object (See IPR Final Decision pages 13.  See also Welch-HiBall ¶¶50-53 wherein the sensing system was used in conjunction with a hand-held probe or pneumatic drill to which pose was monitored), said system comprising:
a) a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See IPR Final Decision pages 13-14 and 29.  See also Welch-HiBall FIG. 5 and ¶¶10-15 wherein LED are provided in fixed locations locations/landmarks); 
b) a photodetector mounted on-board said manipulated object for generating light data indicative of light detected from said first plurality of light sources (See IPR Final Decision pages 13-14 and 29.  See Welch-HiBall FIG. 9 and ¶¶16-19 wherein a photodetector arrangement is provided on the manipulated object to detect light from the light sources); 
c) a relative motion sensor mounted on-board said manipulated object for generating relative motion data indicative of a change in an orientation of said manipulated object (See IPR Final Decision pages 14-20 and 29.  See Welch-HiBall ¶67 which discloses the possibility of a hybrid approach for 6D systems.  See also Siggraph 2001 pages 56-57 which teaches using inertial sensors in combination with optical/light systems.  Such inertial systems comprising accelerometers and gyroscopes as hybrid systems with optical systems which would be on board with the light sensors.  Furthermore, if gyroscopes are used, the relative motion data would be indicative of only change in orientation as asserted by Applicant); and 
d) a processor for determining the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See Claim Interpretation section above wherein this phrase, FL #1, is limited to the corresponding structures of a CPU, GPU and an unknown algorithm.  See IPR Final Decision pages 20-24 and 29.  See Welch-HiBall ¶¶8-15 and 31-41 wherein the light data is used by a host computer/processor to determine pose of the manipulated objection via the sensors.  See also Siggraph 2001 pages 57 and 67 further teaches its hybrid system uses the light data from the optical system and the relative motion data from a gyroscope and combines or fuses this data via a Kalman filter to track the object within the environment).
It would have been obvious at the time of invention to add the relative motion sensor as taught in Siggraph 2001 onto the manipulated object of Welch-HiBall and to determine the pose on the basis of a combination of the light data and the relative motion data.  One having ordinary skill in the art would create such a hybrid optical/gyroscope tracking system to provide “more accurate and stable estimates than a system based on any one medium alone” (See Siggraph 2001 page 67). This combination was further confirmed by the PTAB in the IPR Final (See IPR Final Decision pages 24-29).
Regarding claim 33, Welch-HiBall and Siggraph 2001 teach the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (See IPR Final Decision pages 29-31.  See also Welch-HiBall ¶¶20-22).
Regarding claim 34, Welch-HiBall and Siggraph 2001 teach the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See IPR Final Decision page 31.  See also Welch-HiBall ¶¶5-22).
Regarding claim 35, Welch-HiBall and Siggraph 2001 teach the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (See IPR Final Decision page 31.  See also Welch-HiBall FIG. 13 and ¶¶61-64).
Regarding claim 36, Welch-HiBall and Siggraph 2001 teach the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See IPR Final Decision pages 31-32.  See also Welch-HiBall N1 and throughout to determine pose, i.e., position and orientation.  See further Siggraph 2001 pages 20-22).
Regarding claim 39, Welch-HiBall and Siggraph 2001 teach the system of claim 39 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools and utensils (See IPR Final Decision page 32.  See also Welch-HiBall ¶¶50-55).
Regarding claim 22, the combination of Welch-HiBall and Siggraph 2001 as confirmed by the PTAB in the IPR Final teaches a method for use with a system having a manipulated object (See IPR Final Decision pages 13.  See also Welch-HiBall ¶¶50-53 wherein the sensing system was used in conjunction with a hand-held probe or pneumatic drill to which pose was monitored), the method comprising:
a) arranging a first plurality of predetermined light sources at known locations in world coordinates and in a predetermined pattern (See IPR Final Decision pages 13-14 and 29.  See also Welch-HiBall FIG. 5 and ¶¶10-15 wherein LED are provided in fixed locations locations/landmarks); 
b) mounting a relative motion sensor on-board said manipulated object for generating relative motion data indicative only of a change in an orientation of said manipulated object (See IPR Final Decision pages 14-20 and 29.  See Welch-HiBall ¶67 which discloses the possibility of a hybrid approach for 6D systems.  See also Siggraph 2001 pages 56-57 which teaches using inertial sensors in combination with optical/light systems.  Such inertial systems comprising accelerometers and gyroscopes as hybrid systems with optical systems which would be on board with the light sensors.  Furthermore, if gyroscopes are used, the relative motion data would be indicative of only change in orientation as asserted by Applicant); and 
c) mounting a photodetector on-board said manipulated object for generating light data indicative of light detected from said first plurality of predetermined light sources (See IPR Final Decision pages 13-14 and 29.  See Welch-HiBall FIG. 9 and ¶¶16-19 wherein a photodetector arrangement is provided on the manipulated object to detect light from the light sources); 
d) providing a processor for accepting said light data from said photodetector and for accepting said relative motion data from said relative motion sensor and e) determining by said processor the pose of said manipulated object based on said light data and said relative motion data indicative only of said change in orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See Claim Interpretation section above wherein this phrase, FL #2, is limited to the corresponding structures of a CPU, GPU and an unknown algorithm.  See IPR Final Decision pages 20-24 and 29.  See Welch-HiBall ¶¶8-15 and 31-41 wherein the light data is used by a host computer/processor to determine pose of the manipulated objection via the sensors.  See also Siggraph 2001 pages 57 and 67 further teaches its hybrid system uses the light data from the optical system and the relative motion data from a gyroscope and combines or fuses this data via a Kalman filter to track the object within the environment); and 
f) using at least a subset of the pose as data in an application (See IPR Final Decision page 32.  See Welch-HiBall ¶¶50-61 which the pose is used in an application for feedback of movement and/or used in simulators).
Regarding claim 23, Welch-HiBall and Siggraph 2001 teach the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and 4 asymmetric patterns and emission patterns (See IPR Final Decision pages 29-31.  See also Welch-HiBall ¶¶20-22).
Regarding claim 24, Welch-HiBall and Siggraph 2001 teach the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See IPR Final Decision page 31.  See also Welch-HiBall ¶¶5-22).
Regarding claim 25, Welch-HiBall and Siggraph 2001 teach the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (See IPR Final Decision page 31.  See also Welch-HiBall FIG. 13 and ¶¶61-64).
Regarding claim 26, Welch-HiBall and Siggraph 2001 teach the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See IPR Final Decision pages 31-32.  See also Welch-HiBall N1 and throughout to determine pose, i.e., position and orientation.  See further Siggraph 2001 pages 20-22).
Regarding claim 31, Welch-HiBall and Siggraph 2001 teach the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools and utensils (See IPR Final Decision page 32.  See also Welch-HiBall ¶¶50-55).

B.	Primary Rejections Applying Welch-HiBall, Siggraph 2001 and Romanik
The following rejections applying Welch-HiBAll and Siggraph 2001 and Romanik are Examiners’ primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112 (6th ¶).
Claim 27-30 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welch-HiBall in view of Siggraph 2001, as applied to claims 25, 32 and 35 above, and further in view of U.S. Patent No. 5,884,239 to Romanik (hereinafter “Romanik”).
Regarding claims 27 and 37, Welch-HiBall and Siggraph 2001 teach the features of claim 25 as discussed above.  However, while the intended use of the Welch-HiBall system is to display movement of the manipulated object, such is not explicitly disclosed therein.  Nevertheless, Romanik teaches a pose determination system and further wherein the manipulated object via the processor is configured to generate signals for rendering said display (See IPR Final Decision pages 32-38.  See also Romanik col. 16, lines 21-46 wherein the manipulated object changes views of the object in the display).  It would have been obvious at the time the invention was made to use the pose data determined from the combination of Welch-HiBall and Siggraph 2001 to manipulate the display in the manner as suggested by Romanik.  One having ordinary skill in the art would do so because manipulation of objects (views on displays or cursors on displays) is a common application of pose data determined from hand-held implements as explicitly stated in Romanik (See Romanik col. 16, lines 21-56).
Regarding claims 28-30 and 38, the combination of teachings of Welch-HiBall, Siggraph 2001 and Romanik teach the features of claims 27 and 37 and further wherein said rendering comprises rearranging of a visual element and at least a portion of the posed is used for rotating at least a portion of said image (See IPR Decision Final pages 32-38.  See also Romanik col. 16, lines 21-56).


XIII.	EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to Applicant’s arguments.  Only those arguments regarding rejections maintained above are given a response.  Each of Applicant’s arguments will be taken in turn.
Clarification I
In Clarification I, Applicant states “[i]mplicit in the Examiners’ position is that a relative motion sensor receives data.”  See Jan 2021 Amendment page 6.  Examiners note that this is not the Examiners’ position.  Rather the Examiners’ position is that many of the sensors identified by Applicant in the 935 Patent do not measure “only” changes in orientation with respect to their environment.  For example, magnetic sensors are capable of measuring position, orientation and changes in position and orientation.  Furthermore, optical flow sensors as discussed in the 935 Patent also measure planar displacement along the x and y axes.

Clarification II
In Clarification II, Applicant appears to be arguing that the determining in claim 32 does not call for combining and notes that the specification discloses other determining without combining.  See Jan 2021 Amendment pages 7-12.  Examiners agree in part.  Examiners agree that the claims do not specify any manner to which the “determining” occurs.  Thus, any determining known to persons having ordinary skill in the art would be covered or anticipated by such broad determining.
Furthermore, Examiners do no dispute that the specification of the 935 Patent mentions differing methods for such determining, including sensor fusion and interpolation.  Based on the breadth of the claims, Examiners would find that the determining as recited in the claims would cover either of these methods and any other methods falling within the scope of the claims.

Clarifications III and IV
In Clarification III, Applicant argues that “[r]elative motion devices, e.g., accelerometers and gyroscopes, do not measure such instantaneous or static parameters.”  See Jan 2021 Amendment page 13.  While Examiners do not agree because as noted above, these sensors do measure such parameters, Examiners accept Applicant’s statement as provided above as an admission of the scope of the invention herein and Examiners specifically rely on Applicant’s statement for purposes of applying prior art.  This is the reason for the new rejections being applied herein.  In Clarification IV, Applicant asserts the same general argument as for Clarification III.

II PRIORITY
Applicant disputes the Examiners’ position that the claims are only entitled to priority to the filing of the 402 Application on September 9, 2009.  The basis for this argument is Applicant’s assertion that the 219 Patent (filed as the 484 Application on January 30, 2004) teaches “focusing on only a certain subset of pose data, such as just or only the orientation data.”  See Jan 2021 Amendment page 18.   Applicant then goes to great lengths to discuss parsing the pose data.
Examiners disagree with Applicant’s assertion that the claims are entitled to an earlier priority and maintain the earliest filing date for the pending and examined claims is September 9, 2009.  Each of the pending and examined claims herein requires a two sensor system, a light based sensor and the relative motion sensor and determining pose based on the data from both sensors.  Such is clear from a cursory review of the claims.  The first disclosure of such a combination of light sensors and relative motion sensors was at the filing of the 402 Application.  While the 484 Application (219 Patent) discloses a light based sensor for determining pose, there is no relative motion sensor shown or discussed therein in combination with the light sensor and thus priority for the claims does not extend to the 484 Application (219 Patent).

A. New Matter/Written Description Rejections
Applicant next traverses the new matter rejections of claims 22-31.
Applicant first argues that Clarification IV states that relative motion data “indicative only of change in orientation is used.”  See Jan 2021 Amendment page 25.  Examiners do not find this arguments persuasive.  Rather the issue is that the sensors discussed in the specification are not so limited.  No relative motion sensor identified by Applicant outputs only “changes in orientation.”  Rather each sensor outputs other data in addition to the changes in orientation.  Examiners recognize the Applicant’s intention to only use the changes in orientation data for determination of pose.  However, the intention to use only a portion of the data outputted from the sensor data does not imply a sensor that only outputs such data.
Applicant further argues that the teachings in the specification show that applicant knew to “capture a minimal set of relative motion data to the exclusion of other relative motion data” such as “singling out of relative motion data only indicative of change in orientation.”  See Jan 2021 Amendment page 25.  Examiners again disagree for the same reasons.  Namely, the intention to use only a portion of the data outputted from the sensor data does not imply a sensor that only outputs such data.  Furthermore, Examiners are unable to find any “singling” discussed in the specification, which would require some algorithm to remove unwanted data from data output from the sensors.  Finally, Applicants statement supports Examiners New Matter concern because if the data from the relative motion sensors needs such “singling” then the sensor must have been outputting more than just the change in orientation data.

OVERVIEW OF BOARD DECSION IN IPR2018--01032
On pages 27-29 of the Jan 2021 Amendment, Applicant traverses the PTAB decision in the IPR Final.  Examiners note this is a final adverse decision with regard to the patentability of the claims, which is binding on the Examiners herein.  Accordingly, Examiners will not address such traversals herein.  Examiners do not have authority to entertain appeals of PTAB decisions.

B Written Description Rejections
Applicant traverses the written descriptions of all claims on the basis that “there is no specific requirement for a specific algorithm.”  See Jan 2021 Amendment pages 29-30.  Examiners disagree.  As discussed above, the structural aspects of the invention are well known in the art, i.e., the use of light sources, the use of an object with light detectors and relative motion sensors, and a processor connected thereto.  Thus, the invention lies in how the data is used within the processor to determine the pose, i.e., the algorithm.  As even noted by Applicant, the invention lies in the “judicious choice of light data and relative motion data.”  See Jan 2021 Amendment page 32. The light sources, the light detectors, the relative motion sensors and further a generic processor are not capable of making judicious choice of usable data.  Rather the Applicant’s asserted “choice” would be found in the algorithm that is being carried out by the processor.  Examiners are unable to find such an algorithm in the specification of the 935 Patent.
Furthermore, as stated in MPEP 2161.01(I):
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).

Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008).

If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.

Accordingly, contrary to Applicant’s arguments, Examiners find Applicant has a specific requirement to provide an algorithm to meet the requirements of 35 U.S.C. §112 (1st ¶).

VII CLAIM INTERPRETATION
Applicant traverses the Examiners invocation of processor in claims 32-29 on the basis that the “applicant has provided structure for processor in the specification that is beyond the processor as defined by the Examiners.”  See Jan 2021 Amendment pages 30-33.  Specifically, Applicant is disputing the Examiners findings that “processor” is a generic placeholder.  See Jan 2021 Amendment page 32.  Examiners disagree.
Examiners first note that a processor alone is not capable of performing the determination of the pose data.  For example, could a person having ordinary skill in the art go buy an off-the-shelf processor, connect it to the photodetector and the relative motion sensor and then the processor performs the functions of determining pose?  Examiners do not believe so.  Rather a special purpose processor would be required.  For example, a CPU or other computer working in association with appropriate programming would be required.  Accordingly, as recited in the claims, processor is being used in a generic sense it alone would not be sufficient to perform the entire claimed function associated with it.  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105 (Fed. Cir. 2015).

A. Indefiniteness of Product Claims 32-39
Applicant traverses the indefiniteness rejections of claims 32-39 on the basis that “applicant has made a sufficient showing based on the written description that already implicitly or inherently discloses the corresponding structure with requisite and clear support.”  See Juan 2021 Amendment page 33.  Examiners disagree.  While Examiners find the specification of the 935 Patent discloses sufficient hardware structures corresponding to FL #1, Examiners are unable to find any sufficient algorithm sufficient to be used with the hardware to perform the entire claimed function.  

B. Indefiniteness Rejections of Method Claims 22-31
Applicant traverse the indefiniteness rejections of claims 22-31 on the basis that “the applicant has made a sufficient showing based on the written description that already implicitly or inherently discloses the corresponding method steps with requisite and clear support.”  Jan 2021 Amendment page 34.  Examiners disagree for the same reasons as discussed above.
Applicant further argues support on the basis that a POSA would know to combine any variety of data in a sensor fusion algorithm via the Welch-HiBall and Siggraph 2001 disclosures.  See Jan 2021 Amendment page 34.  Examiners disagree.  The sufficiency of written description is not an obvious standard by looking to prior art.  Rather the test is what the Applicant has shown and described in its own specification.  Thus, such an argument to incorporate other POSA teachings by Applicant illustrates the lack of disclosure in Applicant’s own specification.
Finally, Applicant has argued its other method of interpolation does so by “not combining” the data.  See Jan 2021 Amendment page 34.  Again such a statement supports Examiners position of lack of disclosure.  For example, how does interpolation work without combining the data?  The specification makes no mention a particular algorithm for interpolating the light and relative motion data, including that of not combining the light data and the relative motion data to support Applicant’s assertions.  
Furthermore, how does the determining of world coordinates pose occur if the data sets are not combined?  A relative motion sensor which does not sense position or orientation as asserted by Applicant would not provide any sense of static world coordinates.  Rather Examiners would find a start point would be needed, i.e., from the light data.  However, since the specification give no algorithm for the interpolation method, one having ordinary skill would not know how to determine world coordinates pose based on relative motion alone.

XIV.	PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 935 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XV.	INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVI. 	NON-FINALALITY OF THIS OFFICE ACTION
Examiners note this action is made non-final in order to give Applicant a chance to address the new rejections applied above.  Such new rejections were made in response to comments and admissions made by Applicant in the Jan 2021 Amendment.

XVII.	CONCLUSION
Claims 22-39 are pending and examined.
Claims 22-39 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


















Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992